DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 120, 202, and 204. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second end of the second leaf spring is connected proximate to the second end of the first control arm (last two lines of claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claim 10 is objected to because of the following informalities:  In lines 5 and 7, the phrases “the second end” should be - -a second end- -.  (It is noted that second ends of the first and second control arms are not previously recited in claims 8 or 10).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites that both the first leaf spring and the second leaf spring have second ends connected proximate to the second end of the first control arm (line 7).  This is confusing since this feature is not shown in the drawings.  Although the first leaf spring has a second end that is connected proximate to a second end of the first control second control arm.  Claim 4 will be read that the second leaf spring has a second end that is connected proximate to a second end of the second control arm.


 			Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2017/0305222 (Preijert).
Regarding claim 1, Preijert discloses a suspension system comprising: an axle beam comprising: a center section 21 (Fig 8), a first control arm (one of the 22) pivotally connected  (See Para [0067]) on a first end to a first side of the center section 21; and a second control arm (the other 22) pivotally connected on a first end to an opposite 
Regarding claim 2, Preijert discloses a lower arm bridge 44 connecting the first and second control arms to the center section 21.
Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 2206970 (Megow).
Regarding claim 1, Megow discloses an axle beam 17 comprising a center section (at 10); a first control arm 33 pivotally connected on a first end to a first side of the center section (See Fig 1); and a second control arm (33 on opposite side) pivotally connected on a first end to an opposite second side of the center section, wherein the second control arm extends outwardly away from the first control arm; (See Fig 1) and a spring control system (at 20) connecting a second end of each control arm to the center section.
Regarding claim 2, Megow discloses a lower arm bridge (generally at 34, 35 in Fig 2) connecting the first and second control arms to the center section.
Regarding claim 3, Megow discloses a steering link assembly (at 47, 48) connected to the center section; and a pair of steering linkages 47, wherein: a first steering linkage extends from the steering link assembly to a first spindle assembly 24 proximate the second end of the first control arm 33; and a second steering linkage 47 extends from the steering link assembly to a second spindle assembly (opposite side 24) proximate the second end of the second control arm 33 (See Figs 1 and 2).

Regarding claim 5, Megow discloses that the second end of the first leaf spring is connected to a first spring tower (at 23) on the first control arm 33 in Fig 2; and a second end of the second leaf spring is connected to a second spring tower on the second control arm (Not shown, but inferred from Figs 1 and 2).
Regarding claim 6, Megow discloses that the first end of the first leaf spring is connected to an upper section of the first side of the center section (generally at 22 in Fig 2); and the first end of the second leaf spring is connected to an upper section of the second side of the center section.
Regarding claim 8, Megow discloses a suspension system, comprising: an axle beam, comprising: an axle beam 17 comprising: a center section (at 10) having upper and lower sections; a first control arm (the lower arm 33) pivotally connected on a first end to a first side of the lower section of the center section; and a second control arm (the opposite lower arm 33 in Fig 1) pivotally connected on a first end to an opposite second side of the lower section of the center section, wherein each control arm extends outwardly away from the center section; and a spring control system 
Regarding claim 9, Megow discloses a lower arm bridge (38, 39) connecting the first and second controls arms to the center section (at 10).
Regarding claim 10, Megow discloses a steering link assembly (at 10) connected to the center section, and a pair of steering linkages 47, wherein a first steering linkage extends from the steering link assembly (at 10) to a first spindle 24 assembly proximate a second end of the first control arm; and a second steering linkage (opposite side 47) extends from the steering link assembly to a second spindle assembly 24 proximate a second end of the second control arm.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Megow in view of USPN 2,145,670 (Tjaarda).
.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and those listed in the PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616